COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ERIC REY HERNANDEZ,                                             No. 08-18-00076-CR
                                                  §
                         Appellant,                                      Appeal from
                                                  §
  v.                                                                  120th District Court
                                                  §
  THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                         Appellee.                                (TC # 20170D05013)
                                                  §


                                        JUDGMENT


       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.